                       IN TIIB UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:16-CV-945-D


TAMMY HORTON,                                 )
                                              )
                             - Plaintiff,     )
                                              )
                    v.                        )                  ORDER
                                              )
TIIB METHODIST UNIVERSITY, INC.,              )
                                              )
                               Defendant.     )
                                                       /



       On January 24, 2019, the court granted The Methodist University, Inc.'s ("Methodist'' or

"defendant") motion for summary judgment against Tammy Horton ("Horton" or ''plaintiff'') [D.E.

86, 87]. On January 31, 2019, Methodist timely filed a motion seeking $4,191.10 in costs [D;E. 88].

On February 7, 2019, Methodist moved for attorneys' fees [D.E. 89] and filed a memorandum in

support [D.E. 90]. On February 14, 2019, Horton appealed the court's grant of summary judgment

to Methodist to the United States Court of Appeals for the Fourth Circuit [D.E. 92]. On February

25, 2019, Horton moved to s1iy pending appeal [D.E. 95] and moved for an extension of time to

respond to Methodist's motions [D.E. 96]. As explained below, the court grants Methodist's motion
                                                                       \,



for costs, denies Methodist's motion for attorneys' fees, and d~es Horton's motions to stay and for

an extension of time to respond.

                                                  I.

       Federal Rule of Civil Procedure 54(d)(l) governs a post-judgment motion for an award of

costs. See Fed. R. Civ. P. 54(d)(l). Rule 54(d)(l) provi~es that "costs--other than attorney's
                                                             I



fees-should be allowed to the prevailing party." Id. A ''prevailing party" is "a party in whose favor
 a judgment is rendered" or "one who has been awarded some relief by the court.." Buckhannon Bd.

 & Care Home, Inc. v. W. Va. Dq,'t of Health & Human Res., 532 U.S. 598, 603 (2001) (quotation

 and alteration omitted). Rule 54(d)(l) "gives rise to a presumption in favor of an award of costs to

 the prevailing party." Teague v. Bakker, 35 F.3d 978,996 (4th Cir. 1994); see Delta Air Lines, Inc..

 v. August. 450 U.S. 346,352 (1981); Ellis v. Grant ThomtonLLP, 434 F. App'x 232,235 (4th Cir.

· 2011) (per curiam.) (unpublished).

        Federalcourtsmayassessonlythosecostslistedin28U.S.C. § 1920. See28U.S.C. § 1920;

 ArUngtnn Cent. Sch. Dist. Bd. of Educ. v. Mur;phy, 548 U.S. 291, 301 (2006); Crawford Fitting Co. ·

 v. J.T. Gibbons, Inc., 482 U.S. 437, 441--43 (1987), superseded on other grounds by statute, 42

 U.S.C. § 1988(c); Herold~. Hajoca Corp., 864 F.2d 317, 323 (4th Cir. 1988). 1 Local Civil Rule 54.1

 ''further refines the scope ofrecoverable costs." Howard v. College ofthe Albemarle, No. 2: 15-CV-

 39-D, 2017 WL 3754620, at *1 (E.D.N.C. Aug. 29, 2017) (unpublished) (quotation omitted); Em'p

 v. NovartisPharm. Corp.,No. 5:ll-CV-680-D,2014 WL4105678,at *1 (E.D.N.C.Aug.19,2014)


        1
            Taxable costs under section 1920 include:

        (1) Fees of the clerk and marshal;

        (2) Fees for printed or electronically recorded transcripts necessarily obtained for use
        in the case;

        (3) Fees and disbursements for printing and witnesses;

        (4) Fees for exemplification and the costs of making copies of any materials where
        the copies are necessarily obtained for use in the case;

        (5) Docket fees under section 1923 ... ;

        (6). Compensation of court appointed experts, compensation of interpreters, and
        salaries, fees, expenses, and costs of special interpretation services ....

 28 u.s.c. § 1920.

                                                   2
(unpublished); see Local Civil Rule 54.1.2

       Methodist first seeks costs for ''the depositions and printed transcripts reasonably and

necessarily obtained for use in [the] case." [D.E. 88-2] 114; see Daniel M. Nunn Aff. [D.E. 88] 1.
                                                                  '                                '\


Such fees are recoverable. See 28 U.S.C. § 1920(2); Local Civil Rule 54.1; Howard, 2017 WL

3754620, at •1 (collecting cases); Silicon Knights, Inc. v. Epic Games, Inc., 917 F. Supp. 2d 503, ·

511. Methodist also seeks costs "[d]ocketfeesunder28 U.S.C. § 1923." [D.E. 88] 1. Such fees are

recoverable. See 28 U.S.C. § 1920(5). Accordingly, the court grants Methodist's motion for costs,

and awards Methodist $4; 191.10 in costs ~sociated with deposition transcripts and docket fees .

pursuant to section 1920 and Local Civil Rule 54.1.

       2
           Local Civil Rule 54.l(c)(l) provides a non-exhaustive list of normally ~ecoverable costs:

       (a) those items specifically listed on the bill of costs form. The costs incident to the
       taking of depositions (when allowable as necessarily _obtained for use in the
       litigation) normally include only the reporter's fee and charge for the original
       transcript of the deposition;

        (b) premiums on required bonds;

       (c) actual mileage, subsistence, and attendance allowances for necessary witnesses
       at actual costs, but not to exceed the applicable statutory rates, whether they reside
       in or out of the district;

        (d) one copy of the trial transcript for each party represented by counsel.

Local Civil Rule 54.1 (c)(1 ). Local Civil Rule 54.1 (c)(2) also identifies items ''norm.ally not taxed,
without limitation" as

       (a) witness fees, subsistence, and mileage for individual parties, real parties in
       interest, parties suing in representative capacities, and the officers· and directors of
       corporate parties;

        (b) multiple copies of depositions;

        (c) daily copy of trial transcripts, unless prior court approval has been obtained.

Local Civil Rule 54.l(c)(2).

                                                   3
                                                   II.
                                                                                                  -
        Methodist also seeks an award of its attorneys' fees [D.E. 89]. The court, in its discretion,
                                                                                                            .



''may allow the prevailing party ... a reasonable attorney's fee" for actions commenced under the

Americans with Disabilities Act. 42 U.S.C. § 12205; see Blue v. Akal Enters., No. 5: 14-CV-95-FL,

2014 WL2946419, at *4 (E.D.N.C. June 30, 2014) (unpublished). TheRehabilitationActcontains

an analogous provision. See 29 U.S.C. § 794a(b); Brinn v. Tidewater Transp. Dist. Comm'tL 242

F.3d 227,231 (4th Cir. 2001). "[A] prevailing defendant is entitled to attorney's fees only if the

plaintiff's suit was frivolous, unreasonable, or groundless, or the plaintiff continued to litigate after

it clearly became so." Blue, 2014 WL 2946419, at *4 (alteration and quotation omitted); see

Christianburg Garment Co. v. Equal Emp't Opportunity Comm'tL 434 U.S. 412, 422 (1978): Equal

Emp't Opportunity Comm'n v. Correct Care Sols., No. 3:15-cv-4655-MGL-TER, 2017 WL

2954623, at *2 (D.S.C. June 23, 2017) (unpublished), mmtandrecommendationadopt@, 2017 WL

2936217 (D.S.C. July 10, 2017) (unpublished). The Fourth Circuit has cautioned that "awarding

attorneys' fees to a prevailing defendant is a conservative tool, to be used sparingly in those cases

in which the plaintiff presses a claim which [she] )mew or should have known was groundless,

frivolous, or unreasonable." Equal Emp't Op_porfunity Comm.'n v. Great Steaks, Inc., 667F.3d510,

517 (4th Cir. 2012) (alteration and quotation omitted); see Amold v. Burger King Corp., 719 F.2d

63, 65 (4th Cir. 1983).

        Although the question is close, the record does not support awarding attorneys' fees to

Methodist. Accordingly, the court denies Methodist's motion for attorneys' fees.

                                                  m.
        On February 26, 2019, Horton moved to stay proceedings pending her appeal to the United

States Court of Appeals for the Fourth Circuit [D.E. 95] and moved for an extension of time to file


                                                   4
responses to Methodist's motions [D.E. 96]. As for Horton's motion to stay, the court denies the

motion. Resolving these issues now better serves judicial resources.

        As for Horton's motion for an extension, Horton's motion concerning her response to

Methodist's application for costs is untimely. Additionally, because the court denied Methodist's

motion for attomeys' fees, Horton need not file a response to Methodist's motion for attomeys' fees.

Accordingly, the court denies Horton's motion for an extension of time to respond..

                                                IV.

        In sum, the court GRANTS defendant's application for costs [D.E. 88], DENIES defendant's

motion for attomeys' fees [D.E. 89], DENIES· plaintiff's motion to stay [D.E. 95], and DENIES

plaintiff's motion for an extension of time to file [D.E. 96]. The court awards Methodist $4,191.10

in costs.

        SO ORDERED. This _l_ day of April 2019.




                                                         United States District Judge




                                                               /   '




                                                                                                       ')




                                                 5
